Title: From Thomas Jefferson to Henry Dearborn, 3 September 1802
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Dear Sir
            Monticello Sep. 3. 1802.
          
          I inclose you a letter recieved from Governor Strong on the subject of the military articles furnished us with the fort. considering that our predecessors may have engaged more fully than we suppose, and that in all cases where a state is urgent, the General government ought to exercise towards it the liberality & indulgence of a parent, I should be for yielding whatsoever was not too unreasonable. I am not sufficiently possessed of the particulars to know if there be any thing of that character in this case. but I am entirely disposed to let the state governments know the General one only by it’s kindnesses & fostering cares of them. as this letter concerns the Naval department in a smaller degree I must ask a communication of it to mr Smith. Accept my friendly salutations & respect.
          
            Th: Jefferson
          
        